DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The reference number in claims 1-10 should be removed. 
Claim 2 recites the limitation “an indoor unit temperature unit” in line 4 which should be recited to --the indoor unit temperature unit-- for proper antecedent basis. 
Claims 4-10 recites the limitation “a multi-connected heat recovery air conditioning system” in the preamble which should be recited to --the multi-connected heat recovery air conditioning system-- for proper antecedent basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “an indoor unit temperature unit” in line 21 of claim 1 invokes 112 6th paragraph. The limitation has been interpreted as “an indoor unit temperature sensor”.
The limitation “a water temperature unit” in line 23 of claim 1 invokes 112 6th paragraph. The limitation has been interpreted as “a water temperature sensor”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “it” in line 2 which is unclear and renders the claim indefinite. It is unclear what the limitation refers to. For examination purposes, the limitation has been interpreted as “the multi-connected heat recovery air conditioning system”. 
Claim 1 recites the limitation “it” in line 21 which is unclear and renders the claim indefinite. It is unclear what the limitation refers to. For examination purposes, the limitation has been interpreted as “the multi-connected heat recovery air conditioning system”.
Claim 1 recites the limitation “the wind blades” in line 16 which is unclear and renders the claim indefinite. First, there is insufficient antecedent basis for this limitation. Second, it is unclear the meaning of the limitation. For examination purposes, the limitation has been interpreted as “fan blades”.
Claim 2 is rejected by the virtual dependency of claim 1.
Claim 3 recites the limitation "the outdoor expansion valves" in lines 8, 16, 24 and 31.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the first, second and third outdoor expansion valves”.
Claim 3 recites the limitation "each outdoor expansion valves" in lines 11, 19, 28 and 34.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “each of the first, second and third outdoor expansion valves”.
Claim 3 recites the limitation "the number of outdoor expansion valves opened" in lines 13-14 and 21.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the opening degree of the first, second and third outdoor expansion valves opened”.
Claim 3 recites the limitation “when the air conditioning system is powered on and runs in the cooling mode, the opening and closing conditions of the outdoor expansion valves are adjusted correspondingly based on a cooling demand ratio pl between a cooling capacity demand N1 of the indoor unit in operation and an overall cooling capacity Ntl of the indoor unit, and the opening degree of each open outdoor expansion valve is adjusted based on the discharge pressure Tp of the compressor, wherein the larger the cooling demand ratio pl, the greater the number of outdoor expansion valves opened; when the air-conditioning system is powered on and runs in the heating mode, the opening and closing conditions of the outdoor expansion valves are adjusted correspondingly based on a heating demand ratio p2 between an actual heating capacity demand N2 of the indoor unit in operation and an overall heating capacity Nt2 of the indoor unit, and the opening degree of each open outdoor expansion valve is adjusted based on the discharge pressure Tp of the compressor, wherein the larger the heating demand ratio p2, the greater the number of outdoor expansion valves opened; when the air-conditioning system is powered on and runs in the heat recovery mode, the opening and closing conditions of the outdoor expansion valves are adjusted accordingly based on an initial outlet temperature value T2B of the indoor unit in operation, wherein during the operation in the heat recovery mode, a real-time outlet temperature value T2B' of the indoor unit is continuously monitored and the opening degree of each open outdoor expansion valve is adjusted at intervals of a rated period based on the real-time outlet temperature value T2B'; and when the air conditioning system is powered on and runs in the hot water production mode, the opening and closing conditions of the outdoor expansion valves are adjusted accordingly based on a water temperature difference AT between an actual water temperature T5 and a preset water temperature Ts of the hydraulic module, and the opening degree of each open outdoor expansion valve is adjusted correspondingly based on the discharge pressure Tp of the compressor” in the last three clauses which is unclear and renders the claim indefinite. Claim 3 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether the cooling mode, heating mode, heat recovery mode and hot water production mode are required to perform. For examination purposes, the limitation has been interpreted as “in response to the air conditioning system is powered on and runs in the cooling mode, the opening and closing conditions of the outdoor expansion valves are adjusted correspondingly based on a cooling demand ratio ᵩ1 between a cooling capacity demand N1 of the indoor unit in operation and an overall cooling capacity Ntl of the indoor unit, and the opening degree of each open outdoor expansion valve is adjusted based on the discharge pressure Tp of the compressor, wherein the larger the cooling demand ratio ᵩ1, the greater the number of outdoor expansion valves opened; in response to the air-conditioning system is powered on and runs in the heating mode, the opening and closing conditions of the outdoor expansion valves are adjusted correspondingly based on a heating demand ratio ᵩ2 between an actual heating capacity demand N2 of the indoor unit in operation and an overall heating capacity Nt2 of the indoor unit, and the opening degree of each open outdoor expansion valve is adjusted based on the discharge pressure Tp of the compressor, wherein the larger the heating demand ratio ᵩ2, the greater the number of outdoor expansion valves opened; in responses to the air-conditioning system is powered on and runs in the heat recovery mode, the opening and closing conditions of the outdoor expansion valves are adjusted accordingly based on an initial outlet temperature value T2B of the indoor unit in operation, wherein during the operation in the heat recovery mode, a real-time outlet temperature value T2B' of the indoor unit is continuously monitored and the opening degree of each open outdoor expansion valve is adjusted at intervals of a rated period based on the real-time outlet temperature value T2B'; and in responses to the air conditioning system is powered on and runs in the hot water production mode, the opening and closing conditions of the outdoor expansion valves are adjusted accordingly based on a water temperature difference ∆T between an actual water temperature T5 and a preset water temperature Ts of the hydraulic module, and the opening degree of each open outdoor expansion valve is adjusted correspondingly based on the discharge pressure Tp of the compressor”.
Claim 4 recites the limitation “in the cooling mode, when ᵩ1 < 30%, the second outdoor expansion valve is opened and the first outdoor expansion valve and the third outdoor expansion valve are closed; when 30% < ᵩ1 < 60%, the first outdoor expansion valve and the second outdoor expansion valve are opened and the third outdoor expansion valve is closed; when ᵩ1 > 60%, the first outdoor expansion valve, the second outdoor expansion valve and the third outdoor expansion valve are all opened” which is unclear and renders the claim indefinite. Claim 4 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether claimed valve opening ᵩ1 are required to perform. For examination purposes, the limitation has been interpreted as “in the cooling mode, in response to ᵩ1 < 30%, the second outdoor expansion valve is opened and the first outdoor expansion valve and the third outdoor expansion valve are closed; in response to 30% < ᵩ1 < 60%, the first outdoor expansion valve and the second outdoor expansion valve are opened and the third outdoor expansion valve is closed; in response to ᵩ1 > 60%, the first outdoor expansion valve, the second outdoor expansion valve and the third outdoor expansion valve are all opened”.
Claim 5 recites the limitation “in the heating mode, when ᵩ2 < 30%, the second outdoor expansion valve is opened and the first outdoor expansion valve and the third outdoor expansion valve are closed; when 30% < ᵩ2 < 60%, the first outdoor expansion valve and the second outdoor expansion valve are opened and the third outdoor expansion valve is closed; and when ᵩ2 > 60%, the first outdoor expansion valve, the second outdoor expansion valve and the third outdoor expansion valve are all opened” which is unclear and renders the claim indefinite. Claim 5 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether claimed valve opening ᵩ1 are required to perform. For examination purposes, the limitation has been interpreted as “in the heating mode, in response to ᵩ2 < 30%, the second outdoor expansion valve is opened and the first outdoor expansion valve and the third outdoor expansion valve are closed; in response to 30% < ᵩ2 < 60%, the first outdoor expansion valve and the second outdoor expansion valve are opened and the third outdoor expansion valve is closed; and in response to ᵩ2 > 60%, the first outdoor expansion valve, the second outdoor expansion valve and the third outdoor expansion valve are all opened”.
Claim 6 recites the limitation “if the real-time outlet temperature value T2B' > 12°C, the opening degree of one of the outdoor expansion valves is reduced, wherein if the opening degree of said outdoor expansion valve is adjusted to the minimum but the real-time outlet temperature value T2B' is still greater than 12°C, the opening degree of another outdoor expansion valve is reduced and the adjustment action is repeated; if the real-time outlet temperature value T2B' < 6°C, the opening degree of one of the outdoor expansion valves is increased, wherein if the opening degree of said outdoor expansion valve is adjusted to the maximum but the real-time outlet temperature value T2B' is still less than 6°C, the opening degree of another outdoor expansion valve is increased and the adjustment action is repeated; if 6°C < the real-time outlet temperature value T2B' < 12°C, the opening degree of each outdoor expansion valve is maintained unchanged” which is unclear and renders the claim indefinite. Claim 6 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether claimed temperature conditions are required to perform. For examination purposes, the limitation has been interpreted as “in response to the real-time outlet temperature value T2B' > 12°C, the opening degree of one of the outdoor expansion valves is reduced, wherein in response to the opening degree of said outdoor expansion valve is adjusted to the minimum but the real-time outlet temperature value T2B' is still greater than 12°C, the opening degree of another outdoor expansion valve is reduced and the adjustment action is repeated; in response to the real-time outlet temperature value T2B' < 6°C, the opening degree of one of the outdoor expansion valves is increased, wherein in response to the opening degree of said outdoor expansion valve is adjusted to the maximum but the real-time outlet temperature value T2B' is still less than 6°C, the opening degree of another outdoor expansion valve is increased and the adjustment action is repeated; in response to 6°C < the real-time outlet temperature value T2B' < 12°C, the opening degree of each outdoor expansion valve is maintained unchanged”.
Claim 7 recites the limitation “upon power-on to operate in the heat recovery mode, if T2B < 6°C, the second outdoor expansion valve is opened and the first outdoor expansion valve and the third outdoor expansion valve are closed; if 6°C < T2B < 12°C, the number of outdoor expansion valves that are currently open is maintained unchanged; if T2B > 12°C, the first outdoor expansion valve, the second outdoor expansion valve, and the third outdoor expansion valve are all opened” which is unclear and renders the claim indefinite. Claim 7 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether claimed temperature conditions are required to perform. For examination purposes, the limitation has been interpreted as “upon power-on to operate in the heat recovery mode, in response to T2B < 6°C, the second outdoor expansion valve is opened and the first outdoor expansion valve and the third outdoor expansion valve are closed; in response to 6°C < T2B < 12°C, the number of outdoor expansion valves that are currently open is maintained unchanged; in response to T2B > 12°C, the first outdoor expansion valve, the second outdoor expansion valve, and the third outdoor expansion valve are all opened”.
Claim 8 recites the limitation “in the hot water production mode, if the water temperature difference ∆T > 20°C, the first outdoor expansion valve, the second outdoor expansion valve, and the third outdoor expansion valve are all opened; if the water temperature difference ∆T < 5°C, the first outdoor expansion valve is opened and the second outdoor expansion valve and the third outdoor expansion valve are closed; if 5°C < the water temperature difference ∆T < 20°C, the first outdoor expansion valve and the second outdoor expansion valve are opened and the third outdoor expansion valve is closed” which is unclear and renders the claim indefinite. Claim 8 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether claimed temperature conditions are required to perform. For examination purposes, the limitation has been interpreted as “in the hot water production mode, in response to the water temperature difference ∆T > 20°C, the first outdoor expansion valve, the second outdoor expansion valve, and the third outdoor expansion valve are all opened; in response to the water temperature difference ∆T < 5°C, the first outdoor expansion valve is opened and the second outdoor expansion valve and the third outdoor expansion valve are closed; in response to 5°C < the water temperature difference ∆T < 20°C, the first outdoor expansion valve and the second outdoor expansion valve are opened and the third outdoor expansion valve is closed”.
Claim 9 recites the limitation “during the operation in the cooling mode, the blade speed of the outdoor heat exchanger is adjusted according to the high pressure value Ph, wherein if the high pressure value Ph > 2.5 MPa, the blade speed is increased; if 1.9 MPa <the high pressure v alue Ph < 2.5 MPa, the blade speed is maintained at the rated speed; if the high pressure value Ph < 1.9 MPa, the blade speed is reduced” which is unclear and renders the claim indefinite. Claim 9 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether claimed pressure conditions are required to perform. For examination purposes, the limitation has been interpreted as “during the operation in the cooling mode, the blade speed of the outdoor heat exchanger is adjusted according to the high pressure value Ph, wherein in response to the high pressure value Ph > 2.5 MPa, the blade speed is increased; in response to 1.9 MPa <the high pressure v alue Ph < 2.5 MPa, the blade speed is maintained at the rated speed; in response to the high pressure value Ph < 1.9 MPa, the blade speed is reduced”.
Claim 10 recites the limitation “during the operation in the heating mode, heat recovery mode, or hot water production mode, the blade speed of the outdoor heat exchanger is adjusted according to the low pressure value P1, wherein if the low pressure value P1 > 1.0 MPa, the blade speed is reduced: if 0.6 MPa < the low pressure value P1 < 1.0 MPa, the blade speed is maintained at the rated speed: if the low pressure value P1 < 0.6 MPa, the blade speed is increased” which is unclear and renders the claim indefinite. Claim 10 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether claimed pressure conditions are required to perform. For examination purposes, the limitation has been interpreted as “during the operation in the heating mode, heat recovery mode, or hot water production mode, the blade speed of the outdoor heat exchanger is adjusted according to the low pressure value P1, wherein in response to the low pressure value P1 > 1.0 MPa, the blade speed is reduced; in response to 0.6 MPa < the low pressure value P1 < 1.0 MPa, the blade speed is maintained at the rated speed; in response to the low pressure value P1 < 0.6 MPa, the blade speed is increased”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN111336585A, cited in the IDS) in view of Fang et al. (CN108895584A, cited in the IDS) and Matsuda et al. (WO2019/064332A1).
Regarding claim 1, Liu discloses a multi-connected heat recovery air conditioning system (see figure 1), characterized in that it comprises an indoor unit (2), an outdoor unit (1, 3, 4, 5, and 6), and a hydraulic module (8), wherein the outdoor unit (1, 3, 4, 5, and 6) includes a compressor (1), an outdoor heat exchanger (3), a first four-way valve (4) and a second four-way valve (5; see figure 1); the hydraulic module (8) including a heat exchange water tank (8), ports d, e, c and s of the first four-way valve (4) being connected to an output end of the compressor (1), one end of the indoor unit (2), port g of the second four-way valve (5), and an air return end of the compressor (1), respectively (see figure 1), ports h, i, and f of the second four-way valve (5) being connected to the outdoor heat exchanger (3), the air return end of the compressor (1), and one end of a refrigerant flow path of the heat exchange water tank (8), respectively (see figure 1), the other end of the refrigerant flow path of the heat exchange water tank (8) being connected in a bypass manner between a first solenoid valve () and the outdoor heat exchanger (3) via a first check valve (9), the other end of the outdoor unit (1, 3, 4, 5, and 6) being connected to the outdoor heat exchanger (3; see figure 1); wherein the outdoor heat exchanger (3) is connected together at one end to connect to port h of the second four-way valve (5), and the other end of the outdoor heat exchange (3) is connected to an outdoor expansion valve (6), and then joint together to connect to the outdoor unit (1, 3, 4, 5, and 6); it further comprises a high-pressure sensor (102) and a low-pressure sensor (103) arranged respectively at the output end and the air return end of the compressor (1; see figure 1).
However, Liu fails to disclose the outdoor heat exchanger comprising three heat exchange coils arranged in parallel in a wind direction of the wind blades thereof, wherein the three heat exchange coils are connected together at one end to connect to port h of the second four-way valve, and the other end of the three heat exchange coils are connected to preset first outdoor expansion valve, second outdoor expansion valve and third outdoor expansion valve, respectively, and then joint together to connect to the outdoor unit; it further comprises an indoor unit temperature unit arranged in the indoor unit for detecting and obtaining an outlet temperature value of the indoor unit, a water temperature unit arranged at the heat exchange water tank for detecting and obtaining water temperature.
Yang teaches a heat pump system comprising an outdoor heat exchanger comprising three heat exchange coils (6-8) arranged in parallel in a wind direction of the wind blades thereof (see figure 1), wherein the three heat exchange coils (6-8) are connected together at one end to connect to port h (C) of the a four-way valve (ST1), and the other end of the three heat exchange coils (6-8) are connected to preset first outdoor expansion valve (EVX1), second outdoor expansion valve (EVX2) and third outdoor expansion valve (EVX3), respectively, and then joint together to connect to the outdoor unit (see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the system of Liu to incorporate the claimed outdoor heat exchanger and the outdoor expansion valves configuration and connection relationship as taught by Yang so that the outdoor heat exchanger and the outdoor expansion valve of Yan is modified to include three heat exchange coils (6-8) and three outdoor expansion valves in order to provide individual heat exchange control amount the three heat exchanger coils of the outdoor heat exchanger unit. 
Matsuda teaches a refrigeration cycle device comprising an indoor unit temperature unit (76) arranged in the indoor unit (52) for detecting and obtaining an outlet temperature value of the indoor unit (52; see figure 1), a water temperature unit (77) arranged at the heat exchange water tank (30) for detecting and obtaining water temperature (see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the system of Liu to incorporate the claimed temperature sensors as taught by Matsuda in order to obtain temperature data to enhance the heat transfer control of the system.
Regarding claim 2, Liu as modified discloses the indoor unit (2) comprises at least two indoor heat exchangers (2) arranged in parallel (see figure 1), and each indoor heat exchanger (2) is provided with an indoor unit temperature unit (76, Matsuda; see figure 1).

Allowable Subject Matter
Claims 3-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
The prior art of record fails to disclose the claimed control feature of the of the three expansion valves as required in claims 3-10. Therefore, claims 3-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763